 



EXHIBIT 10.1

Supplementary Agreement

on Amendment of Foreign Exchange Loan Contact

         
The Borrower:
  Maxtor Technology (Suzhou) Co., Ltd.
 
       
No. of Business License:
  021104    
 
       
Legal Representative:
  TEH KEE HONG
 
       
Account-opening Bank:
  Bank of China SIP Sub-branch
 
       
Account No:
  USD A/C 23865508091014
 
       
Address:
  Export Processing Zone, Suzhou Industrial Park
 
       
Contact:
  By Phone 65-68492828
 
       

  By E-mail   C_S_Tiong@maxtor.com
 
       
 
       
The Lender:
  Bank of China SIP Sub-branch
 
       
Legal Representative:
  Zhang Jiawen
 
       
Address:
  328 Donghan Road, Suzliou, China
 
       
Contact:
  By Phone 0512-67264268
 
       

  BY Fax 0512-67269297
 
       

  By E-mail   zhangjw@bocsip.com

     
 
  The Borrower and the lender signed the FOREIGN EXCHANGE LOAN CONTRACT (Called
“Main Contract” as follows) No. YZDZ(2003)NO.197 on Oct. 10th, 2003. Since the
borrower has changed the operation mode, the two parties reach this
supplementary agreement on the basis of full negotiation:
 
   

  Article One Amendment on Main Contract
 
   

  The related items in Main Contract shall be amended as follows after this
agreement comes into force
 
   

  1    “The final maturity date” shall fall on Apr 15th, 2009 instead of Apr
15th, 2013;
 
   

  2    The item 8.1 in Main Contract shall be amended as: “ Subject to clause
8.2 below, the Borrower shall repay USD 15 million on October 9, 2008 and repay
the

 



--------------------------------------------------------------------------------



 



     

         remaining USD 15 million on the final maturity date”.
 
   

  Article Two Explanation
 
   

  This agreement shall be an integrated part of the Main Contract. For any
inconsistent contents between the main contract and this agreement, this
agreement shall prevail. The rest of the items in the Main Contract shall be
effective continuously except for the special provisions in this agreement.
 
   

  Article Three Commencement of Agreement
 
   

  This agreement shall take effect after the authorized signatories of both
parties have signed, impressed their respective official chops on and date this
agreement.
 
   

  This agreement is in both Chinese and English and executed in four
counterparts each of the borrower and the lender keeps two counterparts all with
equal force and effect.
 
   

  (SIGNATURES) [f97972f9797203.gif]

 